department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list jun legend individual a individual b insurance_company c ira x ira y amount d date m date n date p dear this is in response to your letter dated date in which your authorized representative requested a ruling on your behalf that we waive the 60-day rollover requirement in sec_408 of the internal_revenue_code the following facts and representations have been submitted in support of your request individual b maintained ira x and other policies at insurance_company c individual b died on date m with individual b's spouse individual a as the beneficiary of ira x individual a suffered from depression and memory loss after the death of her spouse prior to date n in a family meeting individual a expressed the intent to establish her own ira with any ira_distributions resulting from individual b's death individual a page through an employee of the administrator of individual b’s estate took a distribution from ira x of amount d on date n the claim forms for individual b's interests with insurance_company c did not disclose that one of the contracts was ira x and no information supplied with the distribution from ira x clearly indicated that the distribution was an ira distribution amount d was distributed to individual a in the form of a cash account with insurance_company c after the expiration of the 60-day period individual a’s accountant discovered that the distribution of amount d was from an ira individual a then deposited amount d into ira y on date p individual a made no rollovers from an ira within the one year period prior to or after date n individual a attained age during required distributions for calendar years as required under sec_401 of the code as made applicable to an ira pursuant to sec_408 individual a timely received the minimum and individual a requests a ruling that the service waive the 60-day rollover requirement because the failure to waive such requirement would be against equity or good conscience under the provisions of sec_408 of the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 d of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without page regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed and the time elapsed since the distribution occurred the information presented indicates that there was confusion and errors surrounding the distribution of amount d from ira x beyond the control of individual a which prevented individual a from satisfying the requirement that amount d be deposited to establish her own ira within days of the distribution therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to amount d that was rolled over into ira y provided all other requirements of sec_408 are otherwise satisfied except the 60-day requirement if these conditions are satisfied amount d will be considered as a rollover_contribution within the meaning of sec_408 for the taxable_year no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent page in accordance with a power_of_attorney on file with this office this ruling letter and other documents pertinent to this ruling have been sent to your authorized representative if you have any questions please contact sincerely yours donzel h littlejohn manager employee_plans technical group
